Mr. JUSTICE GREEN, dissenting: Despite the depth of analysis and clarity of expression of the majority opinion, I cannot agree that section 3(4) of the Illinois Antitrust Act (Ill. Rev. Stat. 1979, ch. 38, par. 60 — 3(4)) does not apply to land. Section 4 of the Illinois Antitrust Act as enacted in 1965 (Ill. Rev. Stat. 1965, ch. 38, par. 60 — 4) states in part, “As used in this Act unless the context otherwise requires: ” ” ‘Commodity’ shall mean any kind of real or personal property.” When section 3(4) was enacted in 1969, the legislature expressly provided that it apply to “services,” which were not covered by the provision of the Clayton Act upon which it was closely modeled. However, the legislature had no reason to make a direct express reference to land, which was also not covered by the Clayton Act, because the language taken from the Clayton Act referred to the term “commodity” and section 4 defined “commodity” to include land unless the context otherwise required. It should be noted that section 3(4) was enacted in such a manner as to put it in the context with other parts of section 3 where the term “commodity” was obviously intended to include land. The “language and structure of the Illinois Act” thus indicates that section 3(4) does apply to land even though the comparable provision of the Clayton Act did not do so. Because of the position taken by the majority, I need not detail my views as to the other technical matters involved in the case except to state that I (1) consider the complaint to state a cause of action, and (2) would, therefore, reverse the judgment dismissing the complaint and remand for further proceedings.